          Case 5:20-cv-00434-G Document 31 Filed 09/14/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

VERNON JONES,                                  )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-20-434-G
                                               )
S. YOUNG,                                      )
                                               )
       Respondent.                             )

                                          ORDER

       Petitioner, a federal prisoner appearing pro se, brought this action for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)(1),

the matter was referred to Magistrate Judge Shon T. Erwin for initial proceedings.

       On July 8, 2020, Judge Erwin entered a Report and Recommendation (Doc. No. 28),

in which he recommended that the amended petition be dismissed without prejudice for

lack of jurisdiction. In the Report and Recommendation, Judge Erwin advised Petitioner

of his right to object to the Report and Recommendation by July 27, 2020. Judge Erwin

also advised Petitioner that a failure to timely object would constitute a waiver of his right

to appellate review of the factual findings and legal conclusions contained in the Report

and Recommendation. See R. & R. at 4-5. The Court subsequently extended Petitioner’s

deadline to object to August 27, 2020. See Order (Doc. No. 30). To date, however,

Petitioner has not submitted an objection or requested additional time in which to do so.

       IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No.
          Case 5:20-cv-00434-G Document 31 Filed 09/14/20 Page 2 of 2




28) is ADOPTED in its entirety. Plaintiff’s Motion to Supplement1 (Doc. No. 21) is

DENIED as moot. This action is dismissed without prejudice to refiling.

      IT IS SO ORDERED this 14th day of September, 2020.




1
  Having reviewed the Motion, the Court determines that nothing contained therein alters
the conclusions reached in the Report and Recommendation.

                                           2
